DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Examiner notes that the claimed subject matter of the present application is disclosed in the provisional application 61/055,295 (filed May 22, 2008).  Accordingly, the present application has benefit of priority to May 22, 2008.
Election/Restrictions
Applicant's election with traverse of Species A, Species F and Species R in the reply filed on August 17, 2022 is acknowledged.  The traversal is on the ground(s) that [1] there is no serious search burden present, [2] that the parent application (15/477,267) contained subject matter related to and claims with similarities to those in the present Application, and [3] that claim 27 apparently includes the same essential features [among the different species C-G and R-Z], including a core built of plates that are hingedly attached to other plates in the core such that the hinges enable impact force distribution from one plate to one or more neighboring plates.  These arguments are not found persuasive.  
With respect to the first main argument [1] above, the fact that there is presently only one claim is irrelevant with respect to the search burden.  Even though there is presently one claim, Examiner notes that, throughout prosecution, claims can be amended and/or canceled, and new claims can be added in subsequent responses by Applicant.  It cannot be foreseen how the claim set, as a whole, can change throughout the course of prosecution.  Accordingly, restriction to a single invention is best made before a search is performed, so that the search can be focused on said single invention.  
With respect to the second argument [2] above, Applicant also argued that at least parent application 15/477,267 was examined with “considerably more claims with additional dependent features not currently claimed in the current application”.  Again, the current claim tally is not what the current Restriction requirement is based on, but instead what is actually disclosed in the Specification as a whole, from which any subject matter can be added into the claims without any restriction requirement.  Examiner further notes that the aforementioned parent application was directed to a glove and/or hand guard, and the current application is directed to a shoe, as amended.  Also, the parent application’s examination started out with a different examiner.
With respect to the third argument [3] above, Applicant appears to be arguing that claim 27 is generic to the different species identified in the Restriction requirement.  Again, claim 27, as it currently is presented, may be generic to such different shapes and cross-sectional geometries.  However, as noted above, without restriction the claims could potentially be amended (or new claims added) that would diverge from the elected species, resulting in an added undue search burden.  Examiner reminds Applicant that upon allowance of any claim deemed to be generic to any of the withdrawn species, those species will be considered for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
The amendments filed with the written response received on August 17, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 27 has been amended; claims 1-26 are canceled. Accordingly, claim 27 is pending in this application, with an action on the merits to follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of the “core” being included in the outsole (i.e. claim 27 recites “an outsole including a core including a plurality of plates” must be shown or the feature(s) canceled from the claim(s).  Examiner notes that elected Fig. 18 shows an outsole #729, wherein none of the cores (central core #739) are shown to be part of the outsole, as is currently claimed.  At best, the outsole #729 appears to be monolithic, with no distinguishing features aside from a slightly heightened heel and lower tread surface.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification - Abstract
The abstract of the disclosure is objected to because it appears to be directed to a non-claimed invention (i.e. the first sentence of the Abstract refers to a protective guard for a shin of a user, wherein none of the Abstract refers to a shoe/footwear).  Correction is required.  See MPEP § 608.01(b).
Specification - Disclosure
The disclosure is objected to because of the following informalities: in Para. 0054, the fourth sentence recites “central core 639”, which appears to have a typographical error and should recite “central core 739”.  
Appropriate correction is required.
The use of the terms “Monprene MP-1880” and “Teknor Apex” (Para. 0034), each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.  Examiner suggests “MONPRENE MP-1880®” and “TEKNOR APEX™”, respectively.  Examiner further notes that Para. 0049 recites “Nomex®”, but does not include the generic terminology.  Examiner suggests “NOMEX®, a type of meta-aramid fiber”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, Applicant recites the phrase “substantially adjacent” twice (lines 4 and 7).  It is unclear what is meant by “substantially adjacent” because it combines a broadening term “substantially” with an already broad term “adjacent” (Examiner notes that the term "adjacent" merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); all components of the shoe would be considered to be “adjacent” one another, to some extent).  Further, if a plate is hingedly attached to another plate, it would seem that the two plates would be “immediately adjacent” to one another, since they would essentially be directly connected by the equivalent of a living hinge (i.e. the plates are recited as being integrally connected).  Accordingly, it is unclear how much the plates can deviate from merely being recited as “adjacent” to a point where they would no longer be “substantially adjacent” and still meet the other limitations in the claim.  Correction is required.  Examiner suggests simply reciting “adjacent”, which would appear to convey the same meaning, as best as can be understood.
Further regarding claim 27, Applicant recites “each hinge” twice (lines 5 and 9). No actual structural hinge is every clearly positively recited in the claim, although at least two plates are described as being hingedly attached along respective edges (although less than the entire edges).  Correction is required. Examiner suggests adding “by a respective hinge” after “the plurality of plates” in line 4, as one potential remedy, such that the language would read “wherein a first one of the plurality of plates is hingedly attached, at one or more edges of the first plate, to one or more adjacent other plates in the plurality of plates by a respective hinge”.  Subsequently, the instances of “each hinge” are suggested to be amended to recite “each respective hinge”.
Further regarding claim 27, Applicant recites (line 9) “an edge of the first plate to another plate”, which can be construed as positively reciting “an edge” and “another edge”, each of which appear to already be positively recited earlier in the claim.  Correction is required.  Examiner suggests “the edge of the first plate to the corresponding one of the other plates” (i.e. “another plate” appears to have been initially referenced when initially referencing as “one or more…other plates” in lines 3-4), since line 10 recites “a corresponding one of the other plates”.  Examiner notes that line 10 would be clearer if recited as “the corresponding one of the other plates”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 27, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vogler (DE 3,521,141 A1).
Please refer to the English machine translation document provided herewith.
Regarding independent claim 27, Vogler discloses a shoe (Para. 0002 discloses that the outsole is used with a sports shoe) comprising: an outsole (#1) including a core including a plurality of plates (outsole itself is a core; hexagonal rings #4 are plates), wherein a first one of the plurality of plates is hingedly attached, at one or more edges of the first plate, to one or more substantially adjacent other plates in the plurality of plates (outsole is made of elastically resilient material (Para. 0012); since the hexagonal rings are made of elastic material, they are at least capable of flexing relative to one another at the adjoining edges therebetween), wherein each hinge hingedly attaching an edge of the first plate to another plate joins less than the entire respective hingedly attached edge to a corresponding one of the one or more substantially adjacent other plates (sides of hexagon rings are interrupted be respective notches #8 (Para. 0009, 0012, 0013; claim 2 of Vogler); since there is an interruption by each notch, then less than the entire length of the joined edges includes the hinge structure) and is integrally connected to the first plate and the other plate (as shown in Fig. 2, the material of the outsole #1 is unitary), wherein each hinge attaching an edge of the first plate to another plate is configured to transmit impact forces from the first plate to a corresponding one of the other plates in the plurality of plates (since the rings (i.e. plates) #4 are formed of elastically resilient material, as noted above, then the hinge structure between the sides of the rings is at least capable of transmitting hypothetical impact forces between two adjacent plates, including a first one of the plates and a corresponding other plate; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably-distinguishing sense).
Claim 27, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mueller et al. (hereinafter “Mueller”) (US 2007/0107265).
Regarding independent claim 27, Mueller discloses a shoe (footwear #100 is a type of shoe) comprising: an outsole (combination of rear outsole #116, forefoot outsole #114, bridge #120 and arch support #132 (Fig. 4) define an overall outsole structure) including a core including a plurality of plates (arch support #132 is a core, which includes segments #134/136/138 (i.e. a plurality of plates)), wherein a first one of the plurality of plates is hingedly attached, at one or more edges of the first plate, to one or more substantially adjacent other plates in the plurality of plates (any of the segments #134/136/138 can constitute a first one of the segments (i.e. plates); all segments are hingedly attached to one another by hinge structures #140 (Figs. 8-10)), wherein each hinge hingedly attaching an edge of the first plate to another plate joins less than the entire respective hingedly attached edge to a corresponding one of the one or more substantially adjacent other plates (Fig. 10 shows that the hinge is attached at less than the entire edge of the segments) and is integrally connected to the first plate and the other plate, (the arch support, including the segments and hinges, can be formed as a unitary piece that is injection molded from the same material via a single mold (second sentence of Para. 0066)) wherein each hinge attaching an edge of the first plate to another plate is configured to transmit impact forces from the first plate to a corresponding one of the other plates in the plurality of plates (since the bridges and segments are integrally formed together, then the bridge/segment arrangement is at least capable of transmitting hypothetical impact forces from the first segment to another of the segments, via the bridges therebetween; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably-distinguishing sense).
Claim 27, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Abadjian et al. (hereinafter “Abadjian”) (US 2007/0113426).
Regarding independent claim 27, Abadjian discloses a shoe (#1; Fig. 1) comprising: an outsole (#4; Figs. 5-6) including a core (outsole #4 itself is a core, inasmuch as the core has been described) including a plurality of plates (segments #26 are plates (Figs. 5-6)), wherein a first one of the plurality of plates is hingedly attached, at one or more edges of the first plate, to one or more substantially adjacent other plates in the plurality of plates (at least one segment #26 is “a first one” of the segments (i.e. plates), the segment being hingedly attached to immediately adjacent segments via bridges #27), wherein each hinge hingedly attaching an edge of the first plate to another plate joins less than the entire respective hingedly attached edge to a corresponding one of the one or more substantially adjacent other plates (Fig. 5 shows gaps of material #25, wherein the bridges #27 serve as hinges that join a middle section of the segments along a transverse width of the outsole, the bridges #27 being a length that is less than the entire transverse width of the outsole, which is “less than the entire respective hingedly attached edge[s]” between the immediately adjacent segments (i.e. plates)) and is integrally connected to the first plate and the other plate, (Para. 0026 discloses that the various components can be manufactured integrally with one another) wherein each hinge attaching an edge of the first plate to another plate is configured to transmit impact forces from the first plate to a corresponding one of the other plates in the plurality of plates (since the bridges and segments are integrally formed together, then the bridge/segment arrangement is at least capable of transmitting hypothetical impact forces from the first segment to another of the segments, via the bridges therebetween; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentably-distinguishing sense).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references on the PTO-892 that are not relied-upon in an art rejection above are relevant in that they involve shoe sole(s) with hinged (or hinge-equivalent) connections between segments, hexagonal-shaped flexible segments or segments connected to one another along a length less than the connected edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732